In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 17‐1131 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 

                                  v. 

VANCE WHITE, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
         No. 13‐cr‐00767‐3 — Harry D. Leinenweber, Judge. 
                     ____________________ 

     ARGUED JANUARY 5, 2018 — DECIDED MARCH 2, 2018 
                 ____________________ 

   Before KANNE, ROVNER, and HAMILTON, Circuit Judges. 
    HAMILTON,  Circuit  Judge.  Vance  White  participated  in  a 
wire  fraud scheme and  pleaded  guilty  to one count of  wire 
fraud, 18 U.S.C. § 1343, and one count of aggravated identity 
theft,  18  U.S.C.  § 1028A(a)(1).  The  district  court  calculated 
White’s Sentencing Guidelines range based on the amount of 
loss caused by the entire scheme over four years. During most 
of that time, though, White was in prison. We conclude that 
White’s  guilty  plea  did  not  admit  his  involvement  from  the 
2                                                         No. 17‐1131 

outset  of  the  scheme.  No  other  evidence  in  the  record  pro‐
vides sufficient support to hold White responsible for the en‐
tire  duration.  We  therefore  vacate  his  sentence  and  remand 
for resentencing. 
I.    Factual and Procedural Background 
    White and his co‐schemers bought merchandise in retail 
stores with fake checks and then returned the merchandise for 
cash. Over about four years, the group targeted 32 stores and 
inflicted  actual  losses  of  approximately  $627,000.  Posing  as 
representatives  of  a  third‐party  check‐processing  company, 
the schemers contacted retail stores and obtained customers’ 
bank  account  information  from  the  most  recent  personal 
checks used at the stores. The schemers used the account in‐
formation  to  make  counterfeit  checks.  They  then  used  the 
checks  to  buy  merchandise  that  they  would  later  return  for 
cash.  
    In his plea agreement, White admitted to a key paragraph 
of the government’s factual basis for the plea: 
      Beginning no  later than  in or around  the fall of 2009 and 
      continuing until at least in or around the summer of 2013, 
      in  the  Northern  District  of  Illinois,  Eastern  Division, 
      and  elsewhere,  …  VANCE  WHITE  …,  together  with 
      other individuals known and unknown to the Grand 
      Jury  (the  “co‐schemers”),  knowingly  devised,  in‐
      tended to devise, and participated in a scheme to de‐
      fraud and to obtain money by means of materially false 
      and fraudulent pretenses, representations, and prom‐
      ises.  
   The problem is that White was in prison for most of that 
time. He entered state custody on September 18, 2009 and was 
No. 17‐1131                                                                   3

not released until nearly two years later, on August 19, 2011. 
He went back into custody on August 20, 2012, leaving him at 
liberty to pursue the fraud for only one year during the four‐
year scheme.1  
    In  calculating  a  guideline  sentencing  range,  the  district 
court found that White’s offense level was 22. White’s criminal 
history category was VI, already the highest level at age 30, 
based on numerous fraud, theft, and forgery convictions. The 
guideline range was 84 to 105 months in prison. The court im‐
posed a total sentence of 59 months, giving White credit for 
24 months served on a related Illinois forgery conviction. See 
U.S.S.G.  §§ 5G1.3(b),  5K2.23.  The  court  structured  the  sen‐
tence in two parts: 35 months for the wire fraud count, plus a 
mandatory, consecutive 24 months for the identity theft count. 
The court also ordered that the 59‐month sentence run con‐
currently  with  sentences  from  two  different  Illinois  cases. 
White is due to be released in August 2018. 
II.  Analysis 
      A.  Loss Amount 
   White’s principal argument is that the district court used 
the  wrong  guideline  offense  level,  holding  him  responsible 

                                                 
      1 The government argues that White’s presentence report is ambigu‐

ous because it notes that he was “returned to custody” on August 10, 2010. 
The government reads this language to suggest that White was released 
following his September 2009 arrest. White argues that he was in custody 
continuously from September 2009 to August 2011 because he was held 
locally  pending  trial  after  the  September  18,  2009  arrest  and  then  re‐
manded to the custody of the Illinois Department of Corrections to serve 
the  remainder  of  his  sentence.  Any  remaining  ambiguity  on  this  point 
should be addressed on remand.  
4                                                          No. 17‐1131 

for losses imposed by co‐schemers while he was in prison be‐
fore he joined the scheme. The guideline issue is governed by 
U.S.S.G. § 1B1.3(a)(1), which offers guidance for when a par‐
ticular defendant should be held responsible for actions of co‐
schemers. According to White, the district court used an of‐
fense  level  that  was  two  levels  too  high.  We  review  de  novo 
legal  interpretations  and  applications  of  the  Guidelines, 
United States v. Sykes, 774 F.3d 1145, 1149 (7th Cir. 2014), citing 
United States v. Wright, 651 F.3d 764, 774 (7th Cir. 2011), and 
we  review  findings  of  loss  amounts  for  clear  error.  United 
States v. Orillo, 733 F.3d 241, 244 (7th Cir. 2013), citing United 
States v. Littrice, 666 F.3d 1053, 1060 (7th Cir. 2012). 
        1.  Harmless Error? 
    Since the Sentencing Guidelines are advisory rather than 
binding, Beckles v. United States, 580 U.S. —, —, 137 S. Ct. 886, 
894 (2017); United States v. Booker, 543 U.S. 220, 245 (2005), and 
since the district court imposed a sentence that was in fact be‐
low the calculated guideline range, we have looked first for 
signs as to whether the disputed loss amount actually made a 
difference in the defendant’s final sentence. 
    In  federal  sentencing,  the  advisory  Guidelines  are  the 
“starting point and … initial benchmark,” and serve to “an‐
chor  …  the  district  court’s  discretion.”  Molina‐Martinez  v. 
United States, 578 U.S. —, —, 136 S. Ct. 1338, 1345 (2016), quot‐
ing  Gall  v.  United  States,  552  U.S.  38,  49  (2007)  (omission  in 
original), and Peugh v. United States, 569 U.S. 530, 549 (2013) 
(omission in original). After calculating an advisory guideline 
range, the district court must consider the final sentence un‐
der 18 U.S.C. § 3553(a), and it must do so without presuming 
that  a  guideline  sentence  will  be  reasonable.  Rita  v.  United 
States, 551 U.S. 338, 351 (2007). Still, a judge imposing sentence 
No. 17‐1131                                                          5

must  calculate  the  applicable  Sentencing  Guidelines  range 
correctly; an error is “a procedural error that we presume in‐
fluenced the judge’s choice of sentence, unless the judge said 
otherwise.” United States v. Marks, 864 F.3d 575, 582 (7th Cir. 
2017); see generally Molina‐Martinez, 578 U.S. at —, 136 S. Ct. 
at 1347–48. At the same time, we have often encouraged dis‐
trict judges facing a tricky guideline issue to ask themselves 
whether  the  answer  actually  makes  a  difference  to  them. 
Marks, 864 F.3d at 576 (“when an arcane and arbitrary issue 
arises under the Sentencing Guidelines, the sentencing judge 
should  ask,  ‘Why  should  I  care?’”).  When  a  judge  explains 
that a disputed guideline issue ultimately did not matter for 
the exercise of sentencing discretion under § 3553(a), we will 
treat an arguable error in the guideline calculation as harm‐
less. United States v. Snyder, 865 F.3d 490, 500 (7th Cir. 2017). 
    In this case, we have no signals that might support a find‐
ing that any error was harmless. The district court explained, 
quite properly, that White’s sentence was below the calculated 
guideline range to give him credit for a state sentence that he 
had already served, as provided in U.S.S.G. §§ 5G1.3(b) and 
5K2.23,  and  to  account  for  § 3553(a)  factors,  like  his  “tough 
life” and the non‐violent nature of his crimes. The judge did 
not otherwise signal that the guideline loss calculation did not 
affect the final sentence, so we must address the issue on the 
merits. 
       2.  Loss Amount Merits 
    We begin with a roadmap of the applicable guideline pro‐
visions  to  determine  the  correct  offense  level.  For  fraud 
crimes, the most important offense characteristic is often the 
amount  of  the  actual  or  intended  loss  resulting  from  the 
6                                                             No. 17‐1131 

scheme.  See  U.S.S.G.  § 2B1.1(b)(1)  and  cmt.  n.3.  Specific  of‐
fense characteristics depend on both the offense of conviction 
and “relevant conduct,” which is a critical concept in the en‐
tire Sentencing Guidelines structure and which can cover con‐
duct  much  broader  than  the  offense  of  conviction.  See 
U.S.S.G. § 1B1.3. The loss amount calculation includes losses 
based  not  only  on  the  defendant’s  own  actions  but  also  the 
actions of co‐schemers, if those actions were “within the scope 
of,” “in furtherance of,” and “reasonably foreseeable in con‐
nection  with”  the  jointly  undertaken  criminal  activity, 
§ 1B1.3(a)(1)(B), and “occurred during the commission of the 
offense of conviction, in preparation for that offense, or in the 
course of attempting to avoid detection or responsibility for 
that offense,” § 1B1.3(a)(1); see also Sykes, 774 F.3d at 1150. The 
notes  to  § 1B1.3  explain  that  in  joint  criminal  activity,  the 
scope of different defendants’ relevant conduct may be differ‐
ent. Relevant conduct “does not include the conduct of mem‐
bers  of  a  conspiracy  prior  to  the  defendant  joining  the  con‐
spiracy, even if the defendant knows of that conduct.” § 1B1.3 
cmt. n.3(B).  
   When the issue of individual responsibility for conduct of 
others is contested, a district court should make a finding on 
each element of the relevant conduct test. See, e.g., Sykes, 774 
F.3d  at  1150  (requiring  “two‐step  analysis”  under  previous 
version  of  § 1B1.3(a)(1)(B));2  United  States  v.  Salem,  597  F.3d 
877,  886  (7th  Cir.  2010)  (requiring  findings  on  scope,  in‐fur‐


                                                 
     2 White  was  sentenced  using  the  2016  version  of  the  Guidelines. 
Amendment 790 replaced the two elements (foreseeability and in‐further‐
ance)  with  three  (scope, in‐furtherance, and foreseeability). See U.S.S.G. 
app. C (Supp. 2016). 
No. 17‐1131                                                         7

therance, and foreseeability). The problem here is that the in‐
dictment alleged that White participated in  a scheme to de‐
fraud beginning in the fall of 2009 and continuing at least until 
the summer of 2013, yet White was in prison for most of that 
time, having been out of prison during that range only from 
August 19, 2011 until August 20, 2012. It is surely rare for a 
defendant’s criminal history to work this way as a potential 
mitigating factor, but that is the possible effect here, at least as 
to loss amount and offense level. 
     As a general rule, the government must show an aggravat‐
ing offense characteristic under the Guidelines by a prepon‐
derance  of  the  evidence,  and  this  rule  applies  to  the  loss 
amount  in  a  fraud  offense.  Orillo,  733  F.3d  at  244,  citing 
Littrice, 666 F.3d at 1060. In this case, both the evidence and 
the district court’s findings are insufficient to support the full 
loss amount used in White’s sentencing. To meet its burden 
on the loss amount, the government relied on the admissions 
in  the  plea  agreement  and  argued  that  “our  information  … 
indicates  that  he  was  involved  prior  to  his  incarceration  in 
2009.” The prosecutor did not elaborate on this information, 
which turns out to be critical for this point. The district court 
overruled White’s objection: “I will find that the government’s 
dollar amount – it seems to me it’s clear that the fact that he’s 
involved at the beginning, he leaves, and then he comes back, 
I guess you could say so much for the deterrent effect of sen‐
tencing  on  him.”  The  district  court  made  no  more  explicit 
finding on the scope of the jointly undertaken criminal activ‐
ity, whether others’ actions were in furtherance of that activity, 
or whether White could reasonably foresee those actions. See 
U.S.S.G.  § 1B1.3(a)(1)(B).  (Still,  we  certainly  understand  the 
district  court’s  “so  much  for  deterrent  effect”  comment,  but 
that’s a matter to consider further on remand.) 
8                                                       No. 17‐1131 

    To  support  the  loss  amount  using  the  beginning  of  the 
scheme  in  2009,  the  government  relies  primarily  on  White’s 
plea agreement and his admission of the government’s factual 
basis in his guilty plea hearing. The government also relies on 
White’s challenge to another part of the factual basis (but not 
the dates of the scheme) at the plea hearing, earlier offenses 
described in the presentence report, the grand jury testimony 
of a co‐schemer, and other information in the presentence re‐
port. None of these items can close the evidentiary gap. 
     First,  White’s  guilty  plea  and  his  admission  in  the  plea 
agreement are insufficient because they are too ambiguous on 
the key  point. A plea  agreement and admissions in  a  guilty 
plea hearing may of course establish a factual foundation for 
sentencing.  The  question  here  is  just  what  White  admitted. 
Our broad holdings about the evidentiary force of admissions 
in a plea agreement do not hold that a general admission in a 
plea agreement to a conspiracy or scheme spanning a certain 
time conclusively establishes individual participation during 
that entire time. E.g., Sykes, 774 F.3d at 1151–52, 1151 n.7 (ad‐
mission to participating in scheme foreclosed argument that 
defendant could foresee only loss amounts caused directly by 
defendant’s  own  participation);  Orillo,  733  F.3d  at  245,  247 
(“defendant’s own admission is, of course, evidence enough 
of the matter admitted” where defendant did not even try to 
argue that other  people  may have been responsible); United 
States v. Krasinski, 545 F.3d 546, 551–53 (7th Cir. 2008) (affirm‐
ing estimate of drug quantity calculated using defendant’s ad‐
mission to delivering range of pills on range of occasions be‐
cause admission established maximum and minimum quan‐
tities,  but  saying  nothing  about  sentencing  consequences  of 
admission  to  date  range in  plea  agreement); United States v. 
Warneke,  310  F.3d  542,  550  (7th  Cir.  2002)  (saying  nothing 
No. 17‐1131                                                         9

about  sentencing  consequences  of  agreement  to  wide  date 
range and holding that admission “removes all contest from 
the case” where defendant attempted to invoke Apprendi be‐
cause of his guilty plea).  
    On this point it is useful to compare White’s argument to 
our decision in United States v. Savage, 891 F.2d 145 (7th Cir. 
1989). Savage said in his plea agreement that he could have 
reasonably foreseen his co‐conspirators’ actions, but he later 
argued that he participated in only one drug deal. Like Sav‐
age, White argues that his admissions about his own conduct 
and responsibility were narrower than the scheme charged in 
the  indictment.  The  problem  is  one  of  language  and  one  of 
scale. Savage separately admitted the existence of a conspir‐
acy  during  a  precise  date  range  and  conspiring  with  others 
“throughout  this  period  of  time,”  and  his  agreement  also 
listed discrete transactions. Id. at 146–47. Here, White agreed 
to a factual basis that tracked almost verbatim the broad lan‐
guage of the indictment. White’s admission, then, is no better 
than a plea to an indictment—which “admits only the essen‐
tial elements of the offense.” United States v. Paulette, 858 F.3d 
1055, 1059 (7th Cir. 2017), citing United States v. Dean, 705 F.3d 
745, 747 (7th Cir. 2013), and citing United States v. Kilcrease, 665 
F.3d 924, 929 (7th  Cir. 2012); see also United States  v. Lawler, 
818 F.3d  281,  282–83 (7th Cir. 2016) (plea  to  single‐count in‐
dictment  charging  large‐scale  conspiracy  resulting  in  five 
deaths “did not prove that any particular defendant was re‐
sponsible  for  any  particular  death”),  citing  United  States  v. 
Walker, 721 F.3d 828, 836–38 (7th Cir. 2013), judgment vacated 
on other grounds, Lawler v. United States, 134 S. Ct. 2287 (2014) 
(mem.). The beginning and end dates of a scheme are not es‐
sential elements. See Paulette, 858 F.3d at 1059–60 (distinguish‐
ing United States v. Tolson, 988 F.2d 1494 (7th Cir. 1993)). 
10                                                        No. 17‐1131 

    With  respect  to  the  timing  of  his  participation  in  the 
scheme, White’s admission in the agreement tracked the lan‐
guage of the indictment. He admitted that the scheme existed 
for  four  years,  and  he  admitted  that  he  was  a  part  of  the 
scheme. He did not admit that he was part of the scheme for 
the entire four years, and he was not asked whether he was. 
Again, a guilty plea admits only the essential elements of the 
offense, and dates are not elements of the offense. Paulette, 858 
F.3d at 1059; cf. United States v. Wang, 707 F.3d 911, 916 (7th 
Cir.  2013)  (affirming  foreseeability  finding  and  noting  that 
“there is no evidence that the court held Wang accountable for 
documents that predated his involvement in the conspiracy”); 
United States v. Kopshever, 6 F.3d 1218, 1222 (7th Cir. 1993) (re‐
jecting government’s argument that guilty plea to conspiracy 
during date range preceded by “on or about” admitted that 
fraudulent  conduct  continued after end date of range),  abro‐
gated  on  other  grounds,  United  States  v.  Vizcarra,  668  F.3d  516 
(7th  Cir.  2012).  The  analysis  (but  not  the  outcome  here,  be‐
cause of a lack of evidence) would be different if White had 
expressly and separately admitted his own participation over 
the entire duration of the scheme. See Savage, 891 F.2d at 146 
(admission to participation “throughout this period of time”).  
    A defendant may admit more than just the essential ele‐
ments of an offense by stipulating to facts in a plea agreement 
or by agreeing with the government’s factual basis. Paulette, 
858 F.3d at 1060. White did that: he admitted to specific activ‐
ities like contacting stores to get customer information, using 
the  fraudulently  obtained  information  to  create  counterfeit 
checks,  making  purchases  with  the  counterfeit  checks,  and 
then  returning  the  fraudulently  obtained  merchandise  for 
cash. But none of those admissions speaks to the timing prob‐
lem. The defendant’s admission to the general duration of the 
No. 17‐1131                                                          11

scheme does not conclusively establish his own participation 
in the entirety of the scheme with others, at least where the 
defendant was in prison for much of that time. At sentencing, 
the  judge  asked  the  government  specifically  whether  it  was 
charging White for any conduct before his release from prison 
in August 2009, and the prosecutor said no. While the prose‐
cutor contradicted that position at other points, we think that 
was the correct answer. Still, the confusion on the point un‐
derscores the  problem with the  scope  of White’s admission. 
And since the ambiguous admission in the plea agreement is 
not sufficient, it makes no difference whether he challenged 
other aspects of the factual basis at his change of plea hear‐
ing.3  
    The  government’s  remaining  three  points  fare  no  better. 
On this record, a connection between White’s 2007 and 2009 
forgery  convictions  and  this  scheme  is  speculative.  The 
presentence report contains no details relating to the factual 
basis  for  the  2007  conviction.  The  2009  conviction  involved 
fraud but by a different method: White tried to buy merchan‐
dise with a fraudulent traveler’s check and fake identification. 
The government offers no other evidence to corroborate any 
circumstantial connection to the scheme charged and admit‐
ted here, using checking account information and involving 
others. Cf. United States v. Patel, 131 F.3d 1195, 1204 (7th Cir. 
1997) (“participation in other drug transactions does not itself 
establish  the  required  relationship  between  those  earlier 



                                                 
      3 There is no waiver or forfeiture problem here. White argued—both 

in writing before the sentencing hearing and orally during the hearing—
that he should not be held accountable for the entire loss amount. 
12                                                               No. 17‐1131 

transactions and the offense of conviction”). Perhaps the gov‐
ernment can establish the link on remand, but it did not do so 
in this record. 
    As  for  co‐schemer  Ayanna  Armstrong’s  grand  jury  testi‐
mony, the records of White’s imprisonment show it was not 
accurate. Armstrong testified that White began participating 
in 2010, made purchases and returns in 2010, and began mak‐
ing fake identification cards in 2010. White spent all of 2010 in 
state custody.  
    Other  information  in  the  presentence  report  also  falls 
short. White’s statement that he learned how to commit check 
fraud  after  being  discharged  from  a  group  home  does  not 
prove that he participated in the charged scheme before he went 
to  prison  in  September  2009.  And  the  statement  that  White 
“relied on funds from the instant offense and from other crim‐
inal activities”  from  2007 to 2012 is also too  vague  to  prove 
that the scheme of the offense of conviction or its relevant con‐
duct began in 2007. After all, White had earned a criminal his‐
tory category of VI by the time of the offense of conviction, 
primarily through a long history of other frauds, thefts, and 
forgeries. That history counts toward the criminal history cal‐
culation, but not all of those prior offenses can be treated as 
relevant conduct under the Guidelines for this sentence.4 



                                                 
      4 Whether White’s own, uncharged conduct counts as relevant con‐

duct is addressed under U.S.S.G. § 1B1.3(a)(2). The standards under that 
Guideline are slightly different than the standards under § 1B1.3(a)(1). Sa‐
lem, 597 F.3d at 887 n.4; see also United States v. Acosta, 85 F.3d 275, 281 (7th 
Cir. 1996) (stating test for when “offenses are part of a common scheme or 
plan” for purposes of § 1B1.3(a)(2)). 
No. 17‐1131                                                        13

    To be sure, the district court might well impose the same 
sentence on remand. Perhaps the government can fill in the 
evidentiary  gaps.  The  court’s  discretion  under  § 3553(a)  is 
substantial and may take into account White’s terrible record 
of recidivism. And even on White’s own terms, the guideline 
issue  itself  may  be  very  close.  The  key  threshold  under 
U.S.S.G. § 2B1.1(b)(1)(H) is whether the loss amount exceeds 
$550,000. White argues that the first evidence of his involve‐
ment in the charged scheme is a fake check he passed in De‐
cember  2011.  Calculating  the  loss  amount  from  the  date  of 
that check results in a loss of $453,923.55, which corresponds 
to a 12‐level enhancement under § 2B1.1(b)(1)(G), instead of 
the  14‐level  enhancement  White  received  under 
§ 2B1.1(b)(1)(H).  That  two‐level  difference  would  have  re‐
duced White’s offense level to 20, which would have reduced 
his guideline range from 84 to 105 months to 70 to 87 months. 
U.S.S.G. ch. 5, pt. A. 
    But White admitted to participating in the scheme as early 
as  September  2011  by  requesting  (and  receiving)  credit  for 
time  served  on  an  Illinois  forgery  conviction  that  stemmed 
from an arrest on September 13, 2011. At sentencing, White 
argued that offense was “all part  of the scheme.” Using the 
government’s loss spreadsheet, the earlier date leads to a loss 
amount of $548,353.71, just shy of the $550,000 that would re‐
quire  the  same  guideline  range  that  the  district  court  used. 
White  thus  narrowly  avoids  a  harmless  error  finding,  see 
United States v. Crockett, 82 F.3d 722, 730 (7th Cir. 1996) (mis‐
taken calculation of drug quantity “harmless” because correct 
quantity would result in same base offense level), but sentenc‐
ing judges are free to consider where relevant fraud losses (or 
robbery  losses  or  drug  quantities,  etc.)  fall  in  the  relevant 
ranges under the Guidelines.  
14                                                                No. 17‐1131 

     Without a more specific and supported finding on when 
White’s participation in the scheme began, we cannot assume 
that his participation began any earlier than the September 13, 
2011  arrest.5  We  must  therefore  vacate  the  sentence  and  re‐
mand.  Compare  United  States  v.  Locke,  643  F.3d  235,  244–45 
(7th Cir. 2011) (rejecting inclusion of dismissed counts as rel‐
evant conduct where “both the findings and supporting evi‐
dence are deficient,” and collecting cases), with United States 
v.  Bogdanov,  863  F.3d  630,  634  (7th  Cir.  2017)  (affirming  loss 
calculation because “abundant circumstantial evidence” and 
“direct evidence” corroborated admissions in plea agreement 
and supported finding that defendant stole goods), and Pau‐
lette, 858 F.3d at 1060 (admission in plea agreement that con‐
spiracy involved methamphetamine was “conclusive” proof 
that defendant participated in conspiracy before 2013 because 
evidence  showed  that  defendant’s  only  methamphetamine 
transactions occurred before 2013).  
      B.  Restitution 
    White has also objected to the restitution ordered as part 
of his sentence. The restitution issue is similar but not identi‐
cal to the loss amount issue. The Mandatory Victim Restitu‐
tion Act, 18 U.S.C. § 3663A, applies to a victim’s losses from 
the  offense  of  conviction,  which  is  narrower  than  relevant 
conduct  under  the  Guidelines.  The  amount  of  restitution  is 
                                                 
      5 At least some evidence supports White’s argument that he joined the 

scheme  after  it  began.  Armstrong  testified  that  White  joined  after  other 
participants had already been obtaining bank account numbers and coun‐
terfeiting checks. (The government’s other grand jury witness never men‐
tioned White.) And on the government’s spreadsheet documenting every 
transaction in the scheme by all participants, White appears for the first 
time on December 19, 2011. 
No. 17‐1131                                                           15

“limited  to  the  actual  losses  caused  by  the  specific  conduct 
underlying the offense, and, like the loss amount, the govern‐
ment  must  establish  that  by  a  preponderance  of  the  evi‐
dence.” United States v. Orillo, 733 F.3d 241, 244 (7th Cir. 2013), 
citing United States v. Kennedy, 726 F.3d 968 (7th Cir. 2013); see 
also  United  States  v.  Burns,  843  F.3d  679,  689  (7th  Cir.  2016) 
(“The MVRA has a proximate cause requirement.”); Locke, 643 
F.3d at 247 n.7 (noting that “‘relevant conduct’ is not within 
the  scope  of  the  MVRA”).  We  ordinarily  review  restitution 
amounts for abuse of discretion, but because White failed to 
object to the restitution calculation at the sentencing hearing, 
he and the government agree that we should review the resti‐
tution amount for plain error. See Locke, 643 F.3d at 246. 
    The restitution amount is plainly erroneous. In calculating 
restitution, the district court should “‘adequately demarcate 
the scheme.’” Id. at 247–48 (vacating restitution order under 
plain error review because district court “never discussed its 
restitution  decision”  and  made  no  findings  on  scope  of 
scheme or victims harmed), quoting United States v. Smith, 218 
F.3d 777, 784 (7th Cir. 2000). In this case, the district court did 
not do so. It imposed the restitution without explaining how 
White was responsible for that amount and without evidence 
to support the full amount. The lack of a finding is not neces‐
sarily  fatal,  but  the  lack  of  evidentiary  support  that  would 
have supported a finding is. See, e.g., Burns, 843 F.3d at 689–
90 (finding plain error in restitution amount where defendant 
failed  to  object);  id.  at  691  (Hamilton,  J.,  dissenting)  (“We 
should not find ‘plain error’ for the mere lack of a finding that 
the judge was not asked to make, at least when the evidence will 
support such a finding.” (emphasis added)).  
16                                                     No. 17‐1131 

    We vacate the restitution amount for the same reason as 
the loss amount. See Orillo, 733 F.3d at 244 (resolving restitu‐
tion  and  loss  amount  issues  together  because  defendant 
raised “one challenge applicable equally to both determina‐
tions”), citing  United States v. Ali, 619 F.3d 713, 720 (7th Cir. 
2010).  Also,  we  must  remand  because  the  evidence  actually 
contradicts the restitution award. The restitution amount in‐
cludes about $25,000 in losses that predate the “fall of 2009.” 
The  government  argues  that  the  loose  language  in  the  plea 
agreement (i.e., “no later than in or around” the fall of 2009) 
“does  not  necessarily  exclude”  pre‐2009  losses.  That  argu‐
ment stretches too far—especially because the prosecutor ex‐
pressly  stated  at  sentencing  that  the  government  did  not 
charge White with any conduct before his release from prison 
in  August  2009.  To  hold  White  responsible  for  a  restitution 
amount,  the government must prove that amount  by a  pre‐
ponderance  of  the  evidence.  This  record  falls  short  of  that 
standard. 
    We  VACATE  White’s  sentence  and  the  restitution  order 
and REMAND for resentencing consistent with this opinion. 
Because White is due to be released in August 2018, the dis‐
trict  court  should  expedite  his  resentencing.  Our  mandate 
shall issue immediately.